OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                 P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS VgLL^
                                                     ms§„                                        •ju.iK.j^m.. ^.ifpi


                             STATE OF TE^A^k "'                                         ^   PITNEV BOWES

                             PENALTYFOVL 4 "'"                            02 1R
                                                                          0006557458     JAN13 2015
  1/5/2015                                    k                           MAILED FROM ZIP CODE 78 7ni
  Guardiola, Patrick Anthony ?fr. |*:[nVT202394-A                 WR-74,047-05
  On this day, the application forM f!07 VVriCof Habeas Corpus has been received
      ~    .. •   _._..   xi__     i:   t;   f«-"ni'n7 \/Urit nf Mahoac


      and presented to the Court. ^--^ ';5 ^'It ' i
                                             ftT?>      E> iixChCJ rQ edJ           A1_ . A . ., •
                                                                                    Abel  Acosta, Clerk
                                             PATRICK ANTHONY GUARDIOLA
                                                                  >#1644751

;H!       OFLIVERA-Rtt


  ETORNTCKScNDE-R*